Pizzuto, J. (dissenting).
The Federal law permits a manufacturer of automobiles to satisfy Federal passive restraint standards by the installation of air bags or other stated devices, such as specified types of seat belts (Federal Motor Vehicle Safety Standard No. 208; 49 CFR 571.208 [hereinafter Standard 208]). There is no allegation here that the respondents have failed to comply with these Federal standards. With regard to these standards, 49 USC § 30103 (b) states, in pertinent part: "Preemption. (1) When a motor vehicle safety standard is in effect under this chapter, a State or a political subdivision of a State may prescribe or continue in effect a standard applicable to the same aspect of performance of a motor vehicle or motor vehicle equipment only if the standard is identical to the standard prescribed under this chapter”. Subdivision (e) of 49 USC § 30103 states: "Common law liability. Compliance with a motor vehicle safety standard prescribed under this chapter does not exempt a person from liability at common law”.
The majority concludes that the term "standard” in the preemption clause "refers to specific statutory or regulatory enactments * * * and is more limited in scope than the word 'requirement’ which has been construed to include state common-law duties” (231 AD2d 326, 329). There is no reason to *331conclude that a standard is limited to governmental enactments.
In Cipollone v Liggett Group (505 US 504, 521), the Supreme Court found that an express preemption barring " 'requirements] or prohibition^]’ sweeps broadly and suggests no distinction between positive enactments and common law; to the contrary, those words easily encompass obligations that take the form of common-law rules”. The Court, after reaffirming that State regulation governing conduct and controlling policy can be as effectively asserted through common law as through official enactments, stated: " 'We must give effect to [the] plain language [of the preemption clause] unless there is good reason to believe Congress intended the language to have some more restrictive meaning’ ” (Cipollone v Liggett Group, supra, at 521, quoting Shaw v Delta Air Lines, 463 US 85, 97).
The plain meaning of the word "standard” in no way suggests the limited scope attributed to it by the majority (see, Black’s Law Dictionary 1404 [6th ed 1990]; Webster’s New Collegiate Dictionary 1125 [1981]). Also, while it is true that "Congress could have explicitly included State common law in the preemption clause” (231 AD2d 326, 329), it is equally true that Congress could have explicitly limited the preemption clause to "statutory or regulatory enactments” (231 AD2d 326, 329), if that was its intent. It is noteworthy that, just as in this case, no explicit mention was made of the common law in the preemptive language involved in cases which found "requirements” and "prohibitions” to include preemption of certain common-law claims (see, e.g., Cipollone v Liggett Group, supra; Warner v American Fluoride Corp., 204 AD2d 1). Furthermore, the purposes of the Federal standards support the conclusion that Congress intended to preempt the entire field of State control with regard to those aspects of motor vehicle safety standards covered by the Federal regulations.
The majority concludes apparently that the sole purpose of the standards promulgated by the National Highway Traffic Safety Administration is "to provide minimum standards for equipment performance” (231 AD2d 326, 328; emphasis in majority opn). In rejecting this very argument, the United States Court of Appeals for the First Circuit stated: "Although the standards are 'minimum’ in the sense that a manufacturer may make a vehicle safer than required by federal law, the standards are not 'minimum’ in relation to state law. Section 1392 (d) [now 49 USC § 30103 (b)] provides that states are *332forbidden from establishing standards not 'identical’ to a federal standard. Thus section 1392 preempts state standards which are either more or less stringent than the federal standard” (Wood v General Motors Corp., 865 F2d 395, 414, cert denied 494 US 1065). Even the majority’s interpretation of the preemption language—that it bars "specific statutory or regulatory enactments” (231 AD2d 326, 329)—by necessary implication recognizes that the creation of minimum standards cannot be the sole purpose behind the Federal statute, since States are barred from, at least, enacting statutes or regulations with more stringent standards than those Federally imposed.
In addition to setting certain minimum standards, it is clear that Congress was concerned with establishing uniformity of the safety standards (see, Harris v Ford Motor Co., 110 F3d 1410; Pokorny v Ford Motor Co., 902 F2d 1116,1122, cert denied 498 US 853; S Rep No. 1301, 89th Cong, 2d Sess 12, reprinted in 1966 US Code Cong & Admin News 2709, 2720). Additionally, "[i]n light of the history of this safety standard, it is indisputable that flexibility and choice are essential elements of the regulatory framework established in Standard 208” (Harris v Ford Motor Co., supra, at 1412; Pokorny v Ford Motor Co., supra, at 1123; Taylor v General Motors Corp., 875 F2d 816, 827, cert denied 494 US 1065; Panarites v Williams, 216 AD2d 874). Varied State regulations, which could require certain types of safety devices not required by Federal standards, would frustrate the goals of uniformity and flexibility. Such regulations are as effectively exerted through the common law as by statutory and regulatory enactment (see, Cipollone v Liggett Group, supra, at 521; San Diego Bldg. Trades Council v Garmon, 359 US 236, 247; Warner v American Fluoride Corp., supra). Thus, given the purposes of the Safety Act, the plain language of the preemption clause, and the lack of any indication that Congress intended the word "standard” to be interpreted more restrictively than its plain meaning, it seems clear that common-law claims based on the same aspect of performance of the motor vehicle as that covered by the Federal standards, but which would impose a more restrictive standard than the Federal regulations, are expressly preempted.
The present claim is also impliedly preempted. The majority correctly notes that implied Federal preemption exists "when the scope of a statute indicates that Congress intended federal law to occupy a field exclusively * * * or when state law is in *333actual conflict with federal law” (Freightliner Corp. v Myrick, 514 US 280, 287). However, such implied conflict preemption has been found "where state law 'stands as an obstacle to the accomplishment and execution of the full purposes and objectives of Congress’ ” (Freightliner Corp. v Myrick, supra, 514 US, at 287, quoting Hines v Davidowitz, 312 US 52, 67). When a State’s regulation, through the imposition of common-law tort liability, inhibits a Federal administrative agency from regulating "comprehensively and with uniformity in accordance with the objectives of Congress”, then the State law may be impliedly preempted, even where an actual conflict between the federal and State laws " 'may not be an inevitable consequence’ ” (Guice v Charles Schwab & Co., 89 NY2d 31, 47, cert denied — US —, 117 S Ct 1250; see also, Schneidewind v ANR Pipeline Co., 485 US 293, 310). Thus, even if a common-law standard which requires air bags would not necessarily conflict with Standard 208, which permits air bags, the imposition of such common-law tort liability would conflict with the execution of the full purposes and objectives of Congress, which sought to establish uniformity of standards and to allow manufacturers flexibility in meeting those standards. Such a common-law claim is, therefore, impliedly preempted (see, Harris v Ford Motor Co., supra; Pokorny v Ford Motor Co., supra; Kitts v General Motors Corp., 875 F2d 787, cert denied 494 US 1065; Taylor v General Motors Corp., supra; Wood v General Motors Corp., 865 F2d 395, cert denied 494 US 1065, supra).
Finally, the savings clause of 49 USC § 30103 (e) does not require a different result. "Proceeding, as we must, upon the assumption that [Congress] did not deliberately place in the statute a phrase which was intended to serve no purpose” (People v Dethloff, 283 NY 309, 315; see also, People ex rel. Powott Corp. v Woodworth, 260 App Div 168,172; United States v Menasche, 348 US 528, 538-539), the savings clause must be read in a manner which would not obliterate the effect of the preemption clause, which was meant to have some "restrictive significance” (Reiter v Sonotone Corp., 442 US 330, 339). To read the savings clause as permitting the creation of common-law standards different from the Federal standards, with regard to the same aspect of performance of the motor vehicle as that covered by the Federal standards, as the majority does, would render the practical effect of the preemption clause all but illusory. Thus, to give practical effect to the preemption clause, it is necessary to read the savings clause as meaning that "compliance with the federal standards does not protect *334an automobile manufacturer from liability for design or manufacturing defects in connection with matters not covered by the federal standards” (Cox v Baltimore County, 646 F Supp 761, 764). The savings clause, therefore, does not permit the common-law suit here, which is based on the same matters covered by the Federal standards.
Friedmann and Goldstein, JJ., concur with O’Brien, J. P.; Pizzuto and Thompson, JJ., dissent in a separate opinion by Pizzuto, J.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, that branch of the motion of the defendants Toyota Motor Corporation, Toyota Motor Sales, U.S.A., Inc., and Toyota Motor Distributors, Inc., which was for partial summary judgment dismissing the complaint to the extent that it alleged that they were negligent in failing to supply a driver’s side air bag is denied, and the complaint against those defendants is reinstated in its entirety.